Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 2/23/2021 amendment.

Claim Objections
The amendment filed 2/23/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The recitation “the liquid discharge portion is below the storage tank in a vertical direction” appears to introduce new matter.  While it appears that the liquid discharge portion (38) is below an opening (17) storage tank in a vertical direction (Figure 1), the liquid discharge portion does not appear to be located at a position that is below the storage tank in a vertical direction.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an engine, a battery of a vehicle or a fuel cell” (claim 1) must be shown or the feature(s) canceled from the claim(s).  Additionally, “the liquid discharge portion is below the storage tank in a vertical direction” must be shown or the feature(s) canceled from the claim(s).  While it appears the liquid discharge portion (38) is below an opening (17) storage tank in a 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the recitation “, and after that.” (line 4). Renders the claim indefinite.  The recitation is an incomplete phrase, where it unclear what occurs “after that”.
Regarding claim 17, the recitation “, and after that.” (line 4). Renders the claim indefinite.  The recitation is an incomplete phrase, where it unclear what occurs “after that”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Weng (US 6,047,555), Zwicky et al. (US 5,884,492), and Tilton et al. (US 7,308,801), and further in view of Kim et al. (US 2011/0132030).
Regarding claim 1, Weng discloses a heat exchanger cooling system comprising: a heat exchanger (element 1 of 11) configured to dissipate heat of 
Zwicky et al. teaches a heat exchanger cooling system (Figure 1) comprising: a storage tank (11) in which liquid is stored (Col. 3, lines 1-5), a passage extending from the storage tank and branching off into a first passage (Annotated Figure 1) and a second passage (Annotated Figure 1) at a branch portion provided in a middle of extension of the passage (Annotated Figure 1), the passage including a liquid discharge portion (21) provided on a distal end side of the first passage (Figure 1), a pump (14) configured to send the liquid into the passage from the storage tank (Figure 1), a first opening-closing valve (30) provided in the first passage and configured to open and close the first passage (Annotated Figure 1), a second opening-closing valve (26) provided in the second passage and configured to open and close the second passage (Annotated Figure 1), and controlling portions (25, 28) configured to control an operation of the pump, the first opening-closing valve, and the second opening-closing valve (Col. 4, lines 17-26 and Col. 5, lines 33-47).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchanger cooling system as disclosed by Weng with an evaporative cooling system as taught by Zwicky et al. to improve heat exchanger cooling system versatility by 
Further, while the combination of Weng and Tilton et al. teaches a heat exchanger cooling system comprising controlling portions configured to control an operation of the pump, the first opening-closing valve, and the second opening-closing valve, the combination of Weng and Tilton et al. does not teach or disclose a controlling portion configured to control an operation of the pump, the first opening-closing valve, and the second opening-closing valve.
Tilton et al. teaches a heat exchanger cooling system (Figure 1) comprising: a heat exchanger (Defined by 12, 14, and 18), a storage tank (80) in which liquid is stored (Col. 4, lines 44-63), a passage extending from the storage tank and branching off into a first passage (Annotated Figure 1) and a second passage (Annotated Figure 1) at a branch portion provided in a middle of extension of the passage (Annotated Figure 1), the passage including a liquid discharge portion (32) provided on a distal end side of the first passage so as to face the heat exchanger (Figure 1), a pump (82) configured to send the liquid into the passage from the storage tank (Figure 1), a first opening-closing valve (84, 86) provided in the first passage and configured to open and close the first passage (Annotated Figure 1), a second opening-closing valve (85) provided in the second passage and configured to open and close the second passage (Annotated Figure 1), and a controlling portion (60) configured to control an operation of the pump, the first opening-closing valve, and the second opening-closing valve (Figure 2 and Col. 10, lines 1-21).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the controlling portions as taught 
Further, while Weng discloses a heat exchanging system configured to reject heat to ambient air (Col. 1, lines 29-40), Weng does not explicitly teach or disclose the refrigerant as configured to cool an engine, a battery of a vehicle or a fuel cell.
Kim teaches a heat exchanger cooling system comprising a refrigerant (Paragraph 3: A coolant), where the refrigerant is configured to cool an engine, a battery of a vehicle or a fuel cell (Paragraph 8).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the refrigerant as disclosed by Weng with to cool an engine, a battery of a vehicle or a fuel cell as taught by Kim to improve heat exchanger cooling system versatility by providing an evaporative cooling system that is configured to remove heat from a variety of heat sources.


    PNG
    media_image1.png
    542
    435
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    546
    728
    media_image2.png
    Greyscale

Regarding claim 2, Weng discloses a heat exchanger cooling system as discussed above.  While Weng discloses the heat exchanger cooling system as including elements of an evaporative cooling system, Weng does not explicitly teach or disclose an evaporative cooling system including first and second passages connected to a storage tank, pump, and valves.
Zwicky et al. teaches a heat exchanger cooling system (Figure 1) comprising: a storage tank (11) in which liquid is stored (Col. 3, lines 1-5), a passage extending from the storage tank and branching off into a first passage (Annotated Figure 1) and a second passage (Annotated Figure 1) at a branch portion provided in a middle of extension of the passage (Annotated Figure 1), the passage including a liquid discharge portion (21) provided on a distal end side of the first passage (Figure 1), a pump (14) configured to send the liquid into the passage from the storage tank (Figure 1), a first opening-closing valve (30) provided in the first passage and configured to open and close the first passage (Annotated Figure 1), a second opening-closing valve (26) provided in the second passage and configured to open and close the second passage (Annotated Figure 1), and controlling portions (25, 28) configured to control an operation of the pump, the first opening-closing valve, and the second opening-closing valve (Col. 4, lines 17-26 and Col. 5, lines 33-47), where (claim 2) the second passage is routed so that the liquid flowing into the second passage is circulated back into the storage tank (Annotated Figure 1).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchanger cooling system as disclosed by Weng with an evaporative cooling system as taught by Zwicky et al. to improve heat exchanger cooling system versatility by incorporating an 
Regarding claim 5, Weng discloses a heat exchanger cooling system as discussed above.  While Weng discloses the heat exchanger cooling system as including elements of an evaporative cooling system, Weng does not explicitly teach or disclose an evaporative cooling system including first and second passages connected to a storage tank, pump, and valves.
Zwicky et al. teaches a heat exchanger cooling system (Figure 1) comprising: a storage tank (11) in which liquid is stored (Col. 3, lines 1-5), a passage extending from the storage tank and branching off into a first passage (Annotated Figure 1) and a second passage (Annotated Figure 1) at a branch portion provided in a middle of extension of the passage (Annotated Figure 1), the passage including a liquid discharge portion (21) provided on a distal end side of the first passage (Figure 1), a pump (14) configured to send the liquid into the passage from the storage tank (Figure 1), a first opening-closing valve (30) provided in the first passage and configured to open and close the first passage (Annotated Figure 1), a second opening-closing valve (26) provided in the second passage and configured to open and close the second passage (Annotated Figure 1), and controlling portions (25, 28) configured to control an operation of the pump, the first opening-closing valve, and the second opening-closing valve (Col. 4, lines 17-26 and Col. 5, lines 33-47), where (claim 5)  when the controlling portion stops the pump the controlling portion closes the first opening-closing valve and the second opening-closing valve (Col. 4, lines 38-48 and Col. 5, lines 33-47: When the pump and first opening-closing valve are off/closed, the controller will not modulate the 
Regarding claim 7, Weng discloses a heat exchanger cooling system as discussed above.  While Weng further discloses a temperature sensor (TC) configured to detect a temperature of the refrigerant (Col. 3, lines 38-51), where the controlling portion controls the operation of the at least one first opening-closing valve based on a detection result from the temperature sensor (Col. 3, lines 38-51), Weng does not explicitly teach or disclose an evaporative cooling system including first and second passages connected to a storage tank, pump, and valves.
Tilton et al. teaches a heat exchanger cooling system (Figure 1) comprising: a heat exchanger (Defined by 12, 14, and 18), a storage tank (80) in which liquid is stored (Col. 4, lines 44-63), a passage extending from the storage tank and branching off into a first passage (Annotated Figure 1) and a second passage (Annotated Figure 1) at a branch portion provided in a middle of extension of the passage (Annotated Figure 1), the passage including a liquid discharge portion (32) provided on a distal end side of the first passage so as to face the heat exchanger (Figure 1), a pump (82) configured to send the liquid into the passage from the storage tank (Figure 1), a first opening-closing valve (84, 86) provided in the first passage and configured to open and close the first .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weng (US 6,047,555), Zwicky et al. (US 5,884,492), Tilton et al. (US 7,308,801), and Kim et al. (US 2011/0132030), and further in view of Dinnage (US 2016/0069577) and Bohanon (US 4,389,352).
Regarding claim 3, Weng discloses a heat exchanger cooling system as discussed above.  While the combination of Weng and Zwicky et al. teaches a heat exchanger cooling system as comprising a branch portion, a liquid discharge portion, and a second passage as discussed above, the combination of Weng and Zwicky et al. 
Dinnage teaches a heat exchanger cooling system, comprising: a branch portion (Figure 1: See where line 312 splits to 316 and 321), a first passage (Figure 1: See path to 316), a second passage (Figure 1: See line 321), and a discharge portion (316), where the branch portion is placed above the liquid discharge portion in a vertical direction (Figure 1).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure branch portion as disclosed by Weng above a liquid discharge portion as taught by Dinnage to reduce resistance to flow of a fluid passing through a liquid discharge portion by providing a fluid discharge portion at a location that is lower -with respect to gravity- than a branch portion.  Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Further, while the combination of Weng and Zwicky et al. teaches a heat exchanger cooling system as comprising a branch portion, a liquid discharge portion, and a second passage as discussed above, the combination of Weng and Zwicky et al. does not teach or disclose relative positioning of the branch portion, liquid discharge portion, and second passage as claimed.
Bohanon teaches a heat exchanger cooling system, comprising: a passage (10), a branch portion (Figure 1: See where the passage 10 splits to first 32 and second 34valves), a first passage associated with a first valve 32 (Figure 1), and a second passage associated with a second valve 34 (Figure 1), where the second passage extends upward from the branch portion in the vertical direction (Figure 1).  As a result it In re Japikse, 86 USPQ 70.

Claims 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Weng (US 6,047,555), Zwicky et al. (US 5,884,492), and Tilton et al. (US 7,308,801), and further in view of Kim et al. (US 2011/0132030).
Regarding claim 14, Weng discloses a heat exchanger cooling system comprising: a heat exchanger (element 1 of 11) configured to dissipate heat of refrigerant (Col. 3, lines 3-8), at least one first opening-closing valve (SV), and a controlling portion (15).  While Weng discloses the heat exchanger cooling system as including elements of an evaporative cooling system including a liquid discharge portion (121) provided on a distal end side of a first passage (120) so as to face the heat exchanger (Figure 1), Weng does not explicitly teach or disclose an evaporative cooling system including first and second passages connected to a storage tank, a pump, and valves.
Zwicky et al. teaches a heat exchanger cooling system (Figure 1) comprising: a storage tank (11) in which liquid is stored (Col. 3, lines 1-5), a passage extending from the storage tank and branching off into a first passage (Annotated Figure 1) and a 
Further, while the combination of Weng and Tilton et al. teaches a heat exchanger cooling system comprising controlling portions configured to control an operation of the pump, the first opening-closing valve, and the second opening-closing valve, the combination of Weng and Tilton et al. does not teach or disclose a controlling portion configured to control an operation of the pump, the first opening-closing valve, and the second opening-closing valve.
Tilton et al. teaches a heat exchanger cooling system (Figure 1) comprising: a heat exchanger (Defined by 12, 14, and 18), a storage tank (80) in which liquid is stored 
Further, the combination of Weng, Zwicky, and Tilton teaches a cooling system including a liquid discharge portion and a storage tank, but does not explicitly teach or disclose where the liquid discharge portion is below the storage tank in a vertical direction.
However, it would have been obvious for one having ordinary skill in the art to provide a liquid discharge portion below a storage tank in a vertical direction, as it has In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  In the instant case, the Applicant has not disclosed any criticality for the claimed limitations, aside from an exemplary positioning of the liquid discharge portion relative the storage tank, which further can include positions of the liquid discharge portion above or at the same level as the storage tank, in addition to the liquid discharge portion below the storage tank without stating any criticality as to why this position is necessary for the invention. Therefore, as the combination of Weng, Zwicky, and Tilton teaches a cooling system including a liquid discharge portion and a storage tank provides a liquid discharge portion and a storage tank, it would have been obvious to one having ordinary skill within the art to provide a liquid discharge portion below a storage tank based on “mere matter of choice”.
Regarding claim 15, Weng discloses a heat exchanger cooling system as discussed above.  While Weng discloses the heat exchanger cooling system as including elements of an evaporative cooling system, Weng does not explicitly teach or disclose an evaporative cooling system including first and second passages connected to a storage tank, pump, and valves.

Regarding claims 19 and 20, Weng discloses a heat exchanger cooling system as discussed above.  While Weng further discloses a temperature sensor (TC) configured to detect a temperature of the refrigerant (Col. 3, lines 38-51), where the 
Tilton et al. teaches a heat exchanger cooling system (Figure 1) comprising: a heat exchanger (Defined by 12, 14, and 18), a storage tank (80) in which liquid is stored (Col. 4, lines 44-63), a passage extending from the storage tank and branching off into a first passage (Annotated Figure 1) and a second passage (Annotated Figure 1) at a branch portion provided in a middle of extension of the passage (Annotated Figure 1), the passage including a liquid discharge portion (32) provided on a distal end side of the first passage so as to face the heat exchanger (Figure 1), a pump (82) configured to send the liquid into the passage from the storage tank (Figure 1), a first opening-closing valve (84, 86) provided in the first passage and configured to open and close the first passage (Annotated Figure 1), a second opening-closing valve (85) provided in the second passage and configured to open and close the second passage (Annotated Figure 1), and a controlling portion (60) configured to control an operation of the pump, the first opening-closing valve, and the second opening-closing valve (Figure 2 and Col. 10, lines 1-21), where (claim 19) there is a temperature sensor (62), and where (claim 20) the controlling portion controls the operation of the pump and the opening and closing of the first opening-closing valve and the second opening-closing valve (Figure 2 and Col. 10, lines 1-21) based on a detection result from the temperature sensor (Col. 10, lines 10-21).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchanger cooling .

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weng (US 6,047,555), Zwicky et al. (US 5,884,492), and Tilton et al. (US 7,308,801), and further in view of Dinnage (US 2016/0069577) and Bohanon (US 4,389,352).
Regarding claim 16, Weng discloses a heat exchanger cooling system as discussed above.  While the combination of Weng and Zwicky et al. teaches a heat exchanger cooling system as comprising a branch portion, a liquid discharge portion, and a second passage as discussed above, the combination of Weng and Zwicky et al. does not teach or disclose relative positioning of the branch portion, liquid discharge portion, and second passage as claimed.
Dinnage teaches a heat exchanger cooling system, comprising: a branch portion (Figure 1: See where line 312 splits to 316 and 321), a first passage (Figure 1: See path to 316), a second passage (Figure 1: See line 321), and a discharge portion (316), where the branch portion is placed above the liquid discharge portion in a vertical direction (Figure 1).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure branch portion as disclosed by Weng above a liquid discharge portion as taught by Dinnage to reduce resistance to flow of a fluid passing through a liquid discharge portion by providing a fluid discharge portion at a location that is lower -with respect to gravity- than a branch portion.  In re Japikse, 86 USPQ 70.
Further, while the combination of Weng and Zwicky et al. teaches a heat exchanger cooling system as comprising a branch portion, a liquid discharge portion, and a second passage as discussed above, the combination of Weng and Zwicky et al. does not teach or disclose relative positioning of the branch portion, liquid discharge portion, and second passage as claimed.
Bohanon teaches a heat exchanger cooling system, comprising: a passage (10), a branch portion (Figure 1: See where the passage 10 splits to first 32 and second 34valves), a first passage associated with a first valve 32 (Figure 1), and a second passage associated with a second valve 34 (Figure 1), where the second passage extends upward from the branch portion in the vertical direction (Figure 1).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure a second passage as disclosed by Weng to extend upward from a branch portion as taught by Bohanon to minimize flow disruptions in a branching fluid by configuring a second passage to extend from a branching portion in a direction that gradually bends away from the passage.  Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claims 4, 6, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Regarding the arguments on page 7, lines 2-6:
Applicant’s claim amendment is noted.  However, it appears that the amendment introduces new matter as discussed above.

Regarding the arguments on page 7, line 18 to page 8, line 15:
Applicant alleges that the cited art does not teach or disclose a refrigerant that is configured to cool an engine, a battery of a vehicle or a fuel cell as recited in amended claim 1.  Applicant's arguments have been fully considered but they are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
However, it appears that the amendment introduces new matter as discussed above.  Further, the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Particularly, the recitation “the refrigerant is configured to cool an engine, a battery of a vehicle or a fuel cell” (claim 1, lines 2-3) constitutes intended use limitations that do not further limit the structure of the claimed invention (i.e. the claimed heat refrigerant is intended to remove heat from an engine, a battery of a vehicle or a fuel cell).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987), there being no differentiating structure recited.

Regarding the arguments on page 8, lines 16-18:
Applicant alleges that claims 2, 5, and 7 are allowable by virtue of dependency from claim 1.  Applicant's arguments have been fully considered but they are not found to be persuasive for the reasons as discussed above.

Regarding the arguments on page 8, lines 19-29:
Applicant alleges that the Office failed to apply the Dinnage and Bohanon references in a manner sufficient to cure the deficiencies of Weng with regard to claim 3.  Applicant's arguments have been fully considered but they are not found to be persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Regarding the arguments on page 9, lines 1-13:
Applicant alleges that the cited art does not teach or disclose new claims 8-20.  Applicant's arguments have been fully considered but they are moot in view of new grounds of rejection as necessitated by applicant’s amendment.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON N THOMPSON/Examiner, Art Unit 3763
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763